internal_revenue_service number release date index number ---------------------- ------------------------------ ------------------------- in re ------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number -------------------- refer reply to cc tege eb ec plr-119652-05 date date this letter is a response to a request for a private_letter_ruling submitted on behalf taxpayer ------------------- date ------------------------ employee --------------------- year ------ dear ------------- of taxpayer taxpayer dated date taxpayer has requested a ruling under sec_162 of the internal_revenue_code the code regarding whether a former officer of taxpayer employee will be considered a covered_employee director of taxpayer employee will continue to perform services as an employee of taxpayer for the remainder of year and possibly in future years however employee will not be an officer of taxpayer subsequent to his resignation employee may be listed as chief_executive_officer or a highly_compensated_employee for year pursuant to the executive compensation disclosure rules under the securities exchange act employee for year and accordingly that no compensation paid to employee with respect to year will be subject_to the deduction limitation of sec_162 taxpayer requests a ruling that employee will not be considered a covered on date employee resigned his position as chief_executive_officer and sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure plr-119652-05 sec_162 defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 defines covered_employee as any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer under sec_1_162-27 of the regulations whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual's compensation is reported on the summary compensation table under the sec's executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts submitted we rule as follows for purposes of sec_162 of the code employee will not be considered a covered_employee during year therefore any compensation paid to employee with respect to year will not be subject_to the deduction limitation of sec_162 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant plr-119652-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours _______________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
